   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 1 of 18. PageID #: 1



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


  ROBERTA LINDENBAUM, individually                   Case No. : 1:19-cv-2862
  and on behalf of all others similarly situated,

                 Plaintiff,                          CLASS ACTION COMPLAINT

          v.
                                                     DEMAND FOR JURY TRIAL
  REALGY, LLC d/b/a REALGY
  ENERGY SERVICES, a Connecticut
  limited liability company, and JOHN DOE
  CORPORATION,

                 Defendants.


        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Roberta Lindenbaum (“Lindenbaum” or “Plaintiff”) brings this Class

Action Complaint and Demand for Jury Trial (“Complaint”) against Defendants Realgy,

LLC d/b/a Realgy Energy Services (“Realgy Energy”) and John Doe Corporation,

((“John Doe Corporation”) (collectively the “Defendants”)) to: (1) stop their practice of

placing calls using “an artificial or prerecorded voice” to the telephones of consumers

nationwide without their prior express written consent; and (2) obtain redress for all

persons injured by their conduct. Plaintiff Lindenbaum, for her Complaint, alleges as

follows upon personal knowledge as to herself and her own acts and experiences, and, as

to all other matters, upon information and belief, including investigation conducted by

her attorneys.
   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 2 of 18. PageID #: 2



                                         PARTIES

       1.      Plaintiff Roberta Lindenbaum is a natural person and resident of

Cuyahoga County, Ohio.

       2.      Defendant Realgy Energy is a limited liability company organized and

existing under the laws of the State of Connecticut. Realgy Energy systemically and

continuously conducts business throughout this District, the State of Ohio, and the United

States. Realgy Energy is registered to do business in Ohio with the Secretary of State and

the Public Utility Commission. Realgy Energy can be served through its registered agent,

Northwest Registered Agent Service, Inc., located at 6545 Market Avenue N., Suite 100,

North Canton Ohio 44721.

       3.      John Doe Corporation is a vendor or subcontractor of Realgy Energy that

did not identify itself. The true identity of John Doe Corporation will be revealed during

discovery and Plaintiff will amend, or seek leave to amend, the Complaint at that time.

                             JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

       5.      This Court has personal jurisdiction over Defendants because Defendants

solicit significant consumer business in this District, Realgy Energy has entered into

contracts in this District, and a significant portion of the unlawful conduct alleged in this

Complaint occurred in, and/or was directed, to this District. Specifically, Plaintiff

received the prerecorded call at issue on her cellular telephone, in this District.




                                              2
   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 3 of 18. PageID #: 3



       6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Realgy

Energy conducts a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, and/or was directed to, this District.

Venue is additionally proper because Plaintiff resides in this District.

                        COMMON ALLEGATIONS OF FACT

       7.      Realgy Energy is a certified supplier in the Ohio Energy Choice Program,

offering electricity and natural gas to consumers in Ohio.

       8.      In recent years, energy suppliers such as Realgy Energy have turned to

unsolicited telemarketing as a way to increase their customer base. Widespread

telemarketing is a primary method by which Realgy Energy solicits new customers.

       9.      John Doe Corporation initiated prerecorded telemarketing calls to the

cellular telephone numbers of Plaintiff and the Class to promote Realgy Energy in

violation of the TCPA. Realgy Energy, or one of Realgy Energy’s vendors, hired John

Doe Corporation to originate new customers and is liable for its illegal telemarketing

conduct.

       10.     The TCPA prohibits companies, such as Realgy Energy, from placing

calls using an artificial or prerecorded voice (“prerecorded calls”) when making calls to

cellular telephones without first obtaining consent.

       11.     Realgy Energy has violated, and continues to violate, the TCPA and its

implementing regulations by placing, or having placed on its behalf, prerecorded calls to

cellular telephone subscribers (a) who have not expressly consented to receiving such

calls and/or (b) who have expressly requested not to receive such calls.

       12.     As Congress recognized:



                                              3
    Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 4 of 18. PageID #: 4



       Many customers are outraged over the proliferation of intrusive, nuisance
       calls to their homes from telemarketers…. Banning such automated or
       prerecorded telephone calls to the home, except when the receiving party
       consents to receiving the call or when such calls are necessary in an
       emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this
       nuisance and privacy invasion.1

       13.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television

commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).

       14.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       15.     Yet, in violation of this rule, Defendants fail to obtain any prior express

written consent to place prerecorded calls to consumers’ cellular telephone numbers.

       16.     Consumer complaints about Realgy Energy’s invasive and repetitive calls

are legion. As a sample, consumers have complained as follows:

       •       Realgy Energy Management owns this number. They have called twice in
               as many days, rings three times and hangs up. This smells like a spoof
               since Legitimate companies honor the DNC list. The short ring in is a robo
               call using a spoofed number give away.3



1
  Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
2
  The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
3
  https://800notes.com/Phone.aspx/1-877-431-8527
                                             4
    Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 5 of 18. PageID #: 5



       •       Realgy Energy. Relates to electricity deregulation in Illinois. They want
               me to switch to them. But the caller id says “UNAVAILABLE”; and when
               I called back on the number, it said it was disconnected. Seems somewhat
               legitimate (although I’m on the FTC do-not-call list); but also like it could
               be a scam.4
       •       Every week at least twice we are getting called from 217-464-4421 and
               nothing then the call switches off. I am tried [sic] of it.5
       •       They are allegedly a Realgy Energy Services, with offices in Michigan,
               Illinois and Indiana. While it is a 773 number, when you call it back, you
               allegedly are talking to someone in Clearwater, Florida. It seems they may
               be using a Google Voice number so, if they are caught, they are difficult to
               trace. 6

       17.     In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies that call others using

prerecorded voices, such as Defendants, to identify cellular subscribers and otherwise

ensure that calls are only made to consenting consumers. For instance, companies such as

Infutor, Nextmark List, and Contact Center Compliance advertise their ability to instantly

identify and flag disconnected telephone numbers from cellular telephone number data

lists on a recurring basis (such as weekly or monthly). This type of service can identify

disconnected numbers before they are recycled, thereby alerting mobile marketers that

any consent associated with those telephone numbers has been terminated.

       18.     Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendants

fail to take the necessary steps to ensure that their prerecorded calls are placed only to

consenting recipients.




4
  https://800notes.com/Phone.aspx/1-217-464-4421
5
  Id.
6
  https://800notes.com/Phone.aspx/1-773-840-5091/2
                                              5
      Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 6 of 18. PageID #: 6



         19.     Rather, in an effort to increase revenue and skirt additional costs,

Defendants simply ignore the law when contacting individuals via prerecorded calls to

their cellular telephones.

         20.     Indeed, Realgy Energy has been sued before for alleged TCPA violations.7

         21.     Defendants know or should know that their prerecorded calls are placed to

non-consenting cellular telephone subscribers. Ultimately, Defendants are responsible for

verifying telephone number ownership and obtaining consent before placing prerecorded

calls to cellular telephone subscribers.

         22.     Defendants were, and are, aware that their unsolicited prerecorded calls

were, and are, unauthorized as they fail to obtain prior express written consent before

placing those calls to consumers. Ultimately, consumers are forced to bear the costs of

receiving these unsolicited prerecorded calls.

         23.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Class actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.

         24.     In response to Defendants’ unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendants to cease all unsolicited prerecorded calling




7
    See Primack v Realgy, LLC, Case. 1:14-cv-03257 (N.D. Ill. filed May 5, 2014).
                                               6
   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 7 of 18. PageID #: 7



activities and, (b) an award of actual or statutory damages to the members of the Class

under the TCPA, together with costs and reasonable attorneys’ fees.

            FACTS SPECIFIC TO PLAINTIFF ROBERTA LINDENBAUM

       25.     Plaintiff Lindenbaum is the registered account owner and regular user of a

cellular telephone number 216-xxx-2902.

       26.     On November 26, 2019 at 12:13 pm, Plaintiff received an unsolicited, pre-

recorded phone call on her cellular telephone from, or on behalf, of Defendants.

       27.     The November 26, 2019 call used a pre-recorded voice and stated that

John Doe Corporation was calling to offer Plaintiff energy services.

       28.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

       29.     John Doe Corporation’s phone representative asked Plaintiff for her

billing account number and asked if Plaintiff received any government assistance with

her utility bill and confirmed that Defendant Realgy Energy would be the energy

supplier.

       30.     Plaintiff was annoyed and inconvenienced by this unwanted invasion of

her privacy, forcing her to spend time and effort to determine exactly who was attempting

to solicit her and for what, and to get them to stop.

       31.     Plaintiff has never provided prior express written consent to Defendants to

receive prerecorded calls to her on the 216-xxx-2902 number.

       32.     Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:



                                              7
   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 8 of 18. PageID #: 8



       (A) By executing the agreement, such person authorizes the seller to
       deliver or cause to be delivered to the signatory telemarketing calls using
       an automatic telephone dialing system or an artificial or prerecorded
       voice; and

       (B) The person is not required to sign the agreement (directly or
       indirectly), or agree to enter into such an agreement as a condition of
       purchasing any property, goods, or services.

       33.     By placing the prerecorded calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of

privacy. In addition, the prerecorded call disturbed Plaintiff’s use and enjoyment of her

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on Plaintiff’s phone.

       34.     In order to redress these injuries, Plaintiff, on behalf of herself and the

other members of the Class, brings suit under the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to cellular

telephones.

       35.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendants

to cease all unsolicited pre-recorded calling activities and an award of actual or statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

       REALGY ENERGY’S LIABILITY FOR TELEMARKETING CALLS

       36.     Realgy Energy is a “person,” as defined by 47 U.S.C. § 153(39).

       37.     The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

       38.     The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

                                              8
   Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 9 of 18. PageID #: 9



       39.       In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       40.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Realgy Energy may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were
       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)

(“May 2013 FCC Ruling”) (internal citations omitted).

       41.       More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).




                                               9
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 10 of 18. PageID #: 10



         42.    The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and

immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

         43.    The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

         [A]pparent authority may be supported by evidence that the seller allows
         the outside sales entity access to information and systems that normally
         would be within the seller’s exclusive control, including: access to
         detailed information regarding the nature and pricing of the seller’s
         products and services or to the seller’s customer information. The ability
         by the outside sales entity to enter consumer information into the seller’s
         sales or customer systems, as well as the authority to use the seller’s trade
         name, trademark and service mark may also be relevant. It may also be
         persuasive that the seller approved, wrote or reviewed the outside entity’s
         telemarketing scripts. Finally, a seller would be responsible under the
         TCPA for the unauthorized conduct of a third-party telemarketer that is
         otherwise authorized to market on the seller’s behalf if the seller knew (or
         reasonably should have known) that the telemarketer was violating the
         TCPA on the seller’s behalf and the seller failed to take effective steps
         within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

         44.    Realgy Energy is legally responsible for ensuring that the company that

made the calls complied with the TCPA, even if Realgy Energy did not itself make the

calls.

         45.    Realgy Energy knowingly and actively accepted business that originated

through the illegal telemarketing calls from the company that made the calls.

         46.    In fact, Realgy Energy accepted the business stemming from illegal calls

made by the John Doe Corporation Defendant even though it had previously received

complaints alleging that the third parties working on its behalf were violating the TCPA.



                                              10
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 11 of 18. PageID #: 11



       47.     Despite these facts, Realgy Energy has continued to fail to monitor the

third parties operating on its behalf.

       48.     By hiring a company to make calls on its behalf, Realgy Energy

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf

and subject to the principal’s control” as described in the Restatement (Third) of Agency.

       49.     Moreover, Realgy Energy maintained interim control over the actions of

the party that made the calls.

       50.     For example, Realgy Energy had absolute control over whether, and under

what circumstances, it would accept a customer.

       51.     Furthermore, Realgy Energy had day-to-day control over the actions of the

calling party, including the ability to prohibit it from using a pre-recorded message to

contact potential customers of Realgy Energy.

       52.     Additionally, Realgy Energy restricted the geographic location of the calls

made by the company promoting Realgy Energy.

       53.     Realgy Energy also gave interim instructions to the company that made

the calls by providing the volume of calling and contracts it would purchase.

       54.     Moreover, Realgy Energy instructed the calling party to transfer potential

customers over to a third-party verification company that Realgy Energy had hired to

complete the sign-up process.

       55.     In other words, Realgy Energy allows its vendors to bind Realgy Energy

in contract following an illegal telemarketing call, such as the ones Plaintiff received.

       56.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not



                                             11
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 12 of 18. PageID #: 12



independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer

would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).

                               CLASS ALLEGATIONS

       57.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and seeks

certification of the following Class:

       Robocall No Consent Class: All persons in the United States who from a
       date four years prior to the filing of the initial complaint to the present: (1)
       Defendants (or a third person acting on behalf of Defendants) called; (2)
       on the person’s cellular telephone number using an artificial or
       prerecorded voice; and (3) for whom Defendants lacked prior express
       consent to call that cellular telephone number at the time the call was
       made.

       58.     The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants,

Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which the

Defendants or their parents have a controlling interest, and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons.




                                             12
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 13 of 18. PageID #: 13



        59.     Plaintiff anticipates the need to amend the definition of the Class

following class discovery, including discovery revealing the manner by which

Defendants claim they obtained prior express consent to place autodialed and/or pre-

recorded calls to the Plaintiff.

        60.     Numerosity: The exact number of members within the Class is unknown

and not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. On information and belief, Defendants have placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Class. Members of

the Class can be identified through Defendants’ records.

        61.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Class in that Plaintiff and the members of the Class sustained damages arising out of

Defendants’ uniform wrongful conduct, namely their unauthorized telemarketing calls.

Plaintiff is a member of the Class defined herein, and if Plaintiff is able to recover for the

claims set forth in this Complaint, then the other members of the Class will have a right

to recover as well.

        62.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Class and has retained counsel competent and experienced

in complex class actions, including class actions under the TCPA and related statutes.

Plaintiff has no conflicts with, or interests antagonistic to, those of the Class, and

Defendants have no defenses unique to Plaintiff.

        63.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Class, and those questions predominate




                                               13
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 14 of 18. PageID #: 14



over any questions that may affect individual members of the Class. Common questions

for the Class include, but are not necessarily limited to the following:

   a) Whether Realgy Energy is liable for the conduct of their third-party vendor;

   b) Whether John Doe Corporation made calls with a prerecorded message;

   c) Whether Defendants’ conduct constitutes a violation of the TCPA;

   d) Whether Defendants utilized an artificial or prerecorded voice to place calls to

       members of the Class;

   e) Whether members of the Class are entitled to statutory and treble damages based

       on the willfulness of Defendants’ conduct;

   f) Whether Defendants obtained prior express consent to contact any class members;

   g) Whether Defendants’ calls constitute telemarketing or were dual purpose

       messages; and

   h) To the extent Defendants’ conduct does not constitute telemarketing, whether

       Defendants obtained prior express oral consent to contact any class members.

       64.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Class will likely be relatively small, especially

given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the

individual members of the Class to obtain effective relief from Defendants’ misconduct.

Even if members of the Class could sustain such individual litigation, it would still not be

preferable to a class action. Individual litigation would increase the delay and expense to



                                             14
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 15 of 18. PageID #: 15



all parties due to the complex legal and factual controversies presented in this Complaint.

By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a

single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

       65.       Adequate notice can be given to the members of the Class directly using

information maintained in Defendants’ records or through notice by publication.

                              FIRST CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Robocall No Consent Class)

       66.       Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       67.       Defendants and/or their agents placed unsolicited calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Robocall No

Consent Class.

       68.       These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall No Consent Class to receive such calls.

       69.       These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

       70.       To the extent prior written express consent was required, Defendants

failed to obtain prior written express consent that disclosed to the consumer that agreeing

to receive pre-recorded calls was not a condition of purchase or use of any goods or

service. Neither was oral consent provided.




                                                15
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 16 of 18. PageID #: 16



       71.       To the extent Realgy Energy’s agent, John Doe Corporation, placed the

calls at issue, Realgy Energy’s agent acted with actual or apparent authority and/or in

accordance with a contract between Realgy Energy and its agent, John Doe Corporation.

Realgy Energy’s agent acted under Realgy Energy’s control and for Realgy Energy’s

benefit and/or with Realgy Energy’s knowledge and approval. Realgy Energy controlled

its agent and knew about, and received the benefits of, the agent’s calling activities.

Realgy Energy ratified the agent’s conduct with respect to the placing of such calls.

       72.       Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result

of Defendants’ conduct, Plaintiff and the other members of the Robocall No Consent

Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in

damages for each violation of such act.

       73.       In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Robocall No

Consent Class.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Roberta Lindenbaum, individually and on behalf of the

Class, prays for the following relief:

       1.        An order certifying this case as a class action on behalf of the Class as

defined above; appointing Lindenbaum as the representative of the Class and appointing

her attorneys as Class Counsel;

       2.        An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Class;



                                              16
  Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 17 of 18. PageID #: 17



        3.     An order declaring that Defendants’ actions, as set out above, violate the

TCPA;

        4.     An order requiring Defendants to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

        5.     An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

        6.     An injunction requiring Defendants to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Class;

        7.     An injunction prohibiting Defendants from contracting with any third-

party for marketing purposes until it establishes and implements policies and procedures

for ensuring the third-party’s compliance with the TCPA;

        8.     An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

        9.     Such further and other relief as the Court deems necessary.




                                              17
 Case: 1:19-cv-02862-PAG Doc #: 1 Filed: 12/11/19 18 of 18. PageID #: 18



                                    JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.

                                              ROBERTA LINDENBAUM, individually
                                              and on behalf of a Class of similarly situated
                                              individuals


Dated: December 11, 2019                      By:    /s/Adam T. Savett
                                                       One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              adam@savettlaw.com
                                              Savett Law Offices LLC
                                              2764 Carole Lane
                                              Allentown PA 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970

                                              Katrina Carroll
                                              kcarroll@carlsonlynch.com
                                              Kyle Shamberg*
                                              kshamberg@carlsonlynch.com
                                              Carlson Lynch LLP
                                              111 W. Washington Street
                                              Suite 1240
                                              Chicago, IL 60602
                                              Telephone: (312) 750-1265
                                              Facsimile: (312) 483-1032

                                              Attorneys for Plaintiff and the Putative Class

                                              * Pro Hac Vice application forthcoming




                                             18
